Citation Nr: 1142897	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-17 543	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation, for the period prior to April 27, 2010, and an evaluation in excess of 10 percent disabling, for the period beginning April 27, 2010, for old soft tissue shrapnel injury, right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, and his decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned in October 2009.  A transcript of the hearing is of record.

This case was previously before the Board in February 2010 when it was remanded for further development.  

In a March 2011 rating decision, the RO increased the rating for the service-connected old soft tissue shrapnel injury, right hand, from noncompensably disabling to 10 percent disabling, effective April 27, 2010.  Because the increase in the evaluation of the Veteran's old soft tissue shrapnel injury, right hand, disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1968 to June 1970.

2.  In statements dated in March and October 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


